EXHIBIT 10.1

 

Shares Trading Agreement

 

Transferor (Party A): Yugosu Investment Limited

 

Address: Room 10, 1/F, Wellborne Commercial Center, 8 Java Road, Hong Kong

 

Phone #: +852-2806-2312

 

Transferee 1 (Part B): Wang, Baitao

 

Address:

 

Transferee 2 (Party C): Guangzhou Puluosi Investment Consulting Co., Ltd.

 

Address: Room 1302, A-3, Poly Plaza, 290 East Hanxi Avenue, Zhongcun, Panyu,
Guangzhou 

 

Both of transferor and transferees agreed to the following:

 

A. Trading Prices and Payment

 



 

1. Party A agreed to transfer 99% of the its owned Guangzhou Sleepaid Household
Supplies Co., Ltd. shares to Party B at the consideration of RMB 9,900 (Total
RMB Nine Thousand Nine Hundred Only), Party B agreed to the consideration
amount.

 

 

 

 

2. Party A agreed to transfer 1% of the its owned Guangzhou Sleepaid Household
Supplies Co., Ltd. shares to Party C at the consideration of RMB 100 (Total RMB
One Hundred Only), Party C agreed to the consideration amount.

 

 

 

 

3. Party B and Party C will pay Party A the agreed considerations at the day
this agreement is signed and stamped by all three parties (by cash or bank).

 

 

 

 

4. All of the original account payables and liabilities associated with Party A
and its original shareholders will be taken care of by original shareholders;
other liabilities will be taken care of by Party A.

 

 

 

 

5. The business registration change will be done by January 31, 2019; Party A
will provide related necessary materials.



 

B. Warranties

 



 

1. Party A assured the transfer assets are based on real paid-in capitals, and
lawfully owned.

 

 

 

 

2. Party A assured to take care of all the liabilities prior to the effective
date of current transaction.

 

 

 

 

3. Party B and Party C assured to pay the consideration as mentioned in this
agreement.



 



  1

   



 



 

4. Party B and Party C assured the original employee positions will remain
unchanged within one month.

 

 

 

 

5. If Party B and Party C need to continue to use the current location for the
asset, they will need to pay for the rent of the location; details to be
negotiated.



 

C. Responsibilities of profit and loss, and fees

 



 

1. After this agreement become effective, the profit and loss on and before
December 31, 2018 belong to Party A; the profit and loss after December 31, 2018
do not belong to Party A.

 

 

 

 

2. Before December 31, 2018, Party A will coordinate with Party B and Party C to
check the inventory of the trading assets; if the final assets balance is
different from account balance, the differences will be made up within the last
payment.

 

 

 

 

3. Party A assured to provide includes but not limit to the financial statements
like income statement/balance sheet/cashflow statement.

 

 

 

 

4. Party A will pay for all the related fees regarding this transaction,
includes notarization fee, traveling expense, filing fees, etc.



 

D. Modification and termination of the Agreement

 



 

1. When any of the following events happen, this agreement will be modified or
terminated by written consent from all the parties.

 

 

 

 

2. When force majeure happens.

 

 

 

 

3. Any of the parties loose the ability to perform this agreement.

 

 

 

 

4. Other situations agreed by all the parties.



 

E. Other

 



 

1. This agreement is made in three copies, each of the parties hold on one of
the copies, all of the copies will become effective once signed and stamped.

 

 

 

 

2. If the parties have any disagreements regarding the performance of this
agreement, the parties should communicate to solve the problem; if the problem
remains unsolved, an arbitration in Guangzhou should be applied.



 

F. Supplementary Terms

 



 

1. This agreement will be effective after signed and stamped by all parties, and
after the change of business registration of Guangzhou Sleepaid Household
Supplies Co., Ltd.



 



  2

   



 

IN WITNESS whereof this Agreement has been duly executed on the date fist above
written.

  



TRANSFERER

SIGNED by Kuen Cheung    

 

)

 

For and on behalf of 

 

)

 

Yugosu Investment Limited

 

)

 

in the presence of: -

 

)

 

 

 

 

 

TRANSFEREE

SIGNED by Baitao Wang  

 

)

 

For and on behalf of 

 

)

 

Baitao Wang

 

)

 

in the presence of: -   

 

)

 

 

 

 

 

TRANSFEREE

SIGNED by Tao Wang

 

)

 

For and on behalf of  

 

)

 

Guangzhou Puluosi Investment Consulting Co., Ltd.

 

)

 

in the presence of: -

 

)

 



 

 

 



3



 